



Exhibit 10.38
cvshealth.jpg [cvshealth.jpg]


CVS Health Corporation
Performance-Based Restricted Stock Unit Program


I.    Objectives and Summary
The objective of the CVS Health Corporation (the “Company”) Performance-Based
Restricted Stock Unit Plan (“PBRS Plan”) is to reward eligible participants for
their role in achieving the Company’s Earnings before Interest and Taxes
(“EBIT”) target and to encourage continued employment with the Company and its
subsidiaries. PBRS Awards are generally delivered as restricted stock units
(“RSUs”) and are based on actual results measured against pre-established
targets.


II.    Administration
The PBRS Plan shall be administered by the Management Planning and Development
Committee (the “Committee”) of the Board of Directors, or its designee, under
the provisions of the 2017 Incentive Compensation Plan or any successor plan
(the “ICP”). The Committee shall have full and final authority, in each case,
subject to and consistent with the provisions of the ICP and the PBRS Plan, to
construe and interpret rules and regulations for the administration of the PBRS
Plan, correct defects, supply omissions or reconcile inconsistencies therein,
and to make all other decisions and determinations as the Committee may deem
necessary or advisable for the administration of the PBRS Plan. Capitalized
terms not otherwise defined herein shall have the meaning assigned to such terms
in the ICP. In the event of a conflict between the ICP and the PBRS Plan, the
provisions of the ICP shall control.


III.    PBRS Plan Year
The “PBRS Plan Year” commences on January 1 and ends on December 31 of each
year, unless otherwise approved by the Committee. All dates in this document
occur during the current PBRS Plan Year unless otherwise stated.


IV.    Eligibility
    
A. Eligible Employees
The Chief Executive Officer (the “CEO”) or the CEO’s designee determines those
employees of the Company and its subsidiaries who are eligible to participate in
the PBRS Plan (“Eligible Employees”). In general, Eligible Employees are those
employees who are (i) officers of CVS Pharmacy, Inc. who are Vice Presidents or
above, and (ii) senior officers of other subsidiaries who have been designated
as Eligible Employees by the CEO or his or her designee. Generally, Business
Planning Committee (“BPC”) members are not eligible to participate, unless
otherwise named as an Eligible Employee by the Committee.


B. Newly-Hired Eligible Employees
A newly-hired employee satisfying the requirements set forth in Paragraph IV.A
is an Eligible Employee and may receive a PBRS Award for the PBRS Plan Year in
which he or she is hired provided he or she is hired on or before November 1 and
remains in an Eligible Employee position through December 31 of the PBRS Plan
Year.


C. Participants
Unless the Committee is required to make such determinations under applicable
law or the ICP, the CEO or the CEO’s designee shall determine which Eligible
Employees will receive an award under the PBRS Plan (a “PBRS Award”). All such
determinations, whether by the CEO, the CEO’s designee, or the Committee, with
respect to a PBRS (“Plan Year”) shall be made no later than the last business
day of February immediately





--------------------------------------------------------------------------------





following the PBRS Plan Year (the “PBRS Award Date”). Each Eligible Employee who
receives a PBRS Award is a “Participant”. No Eligible Employee has any right to
receive a PBRS Award, regardless of whether such Eligible Employee is employed
on the last day of the PBRS Plan Year, and the determination of whether an
Eligible Employee will be a Participant shall be made in the sole discretion of
the CEO, the CEO’s designee or the Committee, as the case may be.
    
D. Status Changes


(i)Promotions. An employee who is promoted on or before November 1 of the PBRS
Plan Year to a position satisfying the requirements set forth on Paragraph IV.A
is an Eligible Employee and may receive a PBRS Award for the year in which the
promotion occurs.


(ii)Demotions:     An Eligible Employee who is demoted after November 1 of the
PBRS Plan Year to a position not satisfying the requirements set forth on
Paragraph IV.A will remain an Eligible Employee and may receive a PBRS Award
provided such demotion is not the result of voluntarily transfer to a lower
level position, is not related to unsatisfactory performance, and is not as a
result of a violation of a Company policy or Code of Ethics.


(iii)Termination of Employment


a)
In General. Except as provided in sub-paragraph (b) below, if for any reason the
employment of an Eligible Employee with the Company and any subsidiary of the
Company terminates during a PBRS Plan Year, the Eligible Employee will not
receive a PBRS Award for that PBRS Plan Year.

b)
Death or Disability. If an Eligible Employee dies or commences a long-term
disability (as defined in the either Company's long-term disability plan or by
the Social Security Administrator, as determined by the “Committee”) during a
PBRS Plan Year, the Eligible Employee may receive a PBRS Award at the same time
PBRS Awards are made to other Participants. Such PBRS Award will be pro-rated
for the number of full months (a partial month will be counted as a full month)
during which the Eligible Employee was an active employee based on a full
calendar year and will (unless otherwise determined by the CEO or the Committee)
be paid in cash based on the Eligible Earnings of the Eligible Employee as of
the time of death or commencement of long-term disability. PBRS Awards with
respect to deceased Eligible Employees shall be paid to the Eligible Employee’s
Beneficiary.

The decision to pay a pro rata or full award to an Eligible Employee who
terminates employment with the Company and its subsidiaries prior to the PBRS
Award Date for any reason other than death or long-term disability, as defined
above in this section, will be at the sole discretion of the CEO or the
Committee (as the case may be).


V.    PBRS Funding


A. Consolidated Company Funding
PBRS funding is based on consolidated Company performance, measured by Earnings
before Interest and Taxes (EBIT), and modified by customer service and client
satisfaction measurements. Achievement of the Company’s EBIT target and
modifiers will determine the total funding (the “Total Pool”).


EBIT may be adjusted by the financial adjustments as approved by the Committee
prior to the end of the first fiscal quarter of the Plan Year (the “Financial
Adjustments”). If EBIT is below the minimum performance threshold, no formulaic
funding will be made available for awards, regardless of PBRS modifier metrics
performance, and there shall be no awards paid under the PBRS.







--------------------------------------------------------------------------------





B. Total Pool Funding    
After the minimum threshold for EBIT has been achieved, performance of PBRS
modifiers to target will be calculated for the Plan Year. The Total Pool for all
business units will be fully based (100%) on consolidated Company performance.


The CEO may, for any reason and in his or her sole discretion, adjust the
funding of the Total Pool based on (a) input from senior Company executives
regarding their assessment of the overall performance of the Company; and (b)
assessment of the achievement of Plan Year performance goals. In no case,
however, can the CEO or the Committee increase Total Pool funding due to the
results of the PBRS modifiers.


C. Individual Performance
The Total Pool will be available for award to Eligible Employee’s under the
PBRS, taking into account the individual contribution of each Eligible Employee.
The award, if any, for an Eligible Employee shall be determined in the sole
discretion of the Company, which shall be final, binding and conclusive as to
all parties having an interest therein.


VI.    Plan Payout


A. Target PBRS Award
The target PBRS award for each Employee is 25% of “Eligible Earnings” (defined
below) while in a PBRS Eligible position for the PBRS Plan Year. Eligible
Earnings will be multiplied by the 25% target opportunity of the Eligible
Participant.


Eligible Earnings include reoccurring items such as pay earned for hours worked,
paid time off (e.g. vacation, sick, holiday, funeral, jury duty, military) but
will exclude one-time payments such as annual cash incentives, commissions and
similar payments, and earnings associated with equity releases and stock option
exercises.


B. PBRS Award Determination and Vesting
After the achievement of at least threshold for Operating Profit has been
confirmed, performance of modifiers compared to target for the Plan Year will be
calculated. The Total Pool for all business units will be fully based (100%) on
consolidated Company performance.


The approved PBRS Award is generally payable in RSUs. The number of RSUs that
the Participant will receive is equal to the PBRS Award divided by the closing
price of Company common stock on the PBRS Award Date.


C. Vesting
The RSUs issued in respect of any PBRS Award will vest in accordance with and
subject to the terms and conditions of the ICP and the applicable agreement for
each PBRS Award. PBRS Awards unvested as of a Participant’s termination of
employment shall be governed by the terms and conditions of the applicable
agreement for each PBRS Award and the PBRS Plan in effect at the time of grant
of each award.


VII.    Plan Administration


A. Employment Rights
The PBRS Plan does not create any express or implied contract of employment
between the Company and an Eligible Employee or any other person. Both the
Company and an Eligible Employee (whether or not a Participant) retain the right
to terminate the employment relationship at any time and for any reason.


B. Rights are Non-Assignable
Neither a Participant nor any beneficiary nor any other person shall have any
right to assign the right to receive payments hereunder, in whole or in part,
which payments are non-assignable and non-transferable, whether voluntarily or
involuntarily.





--------------------------------------------------------------------------------







C. Change in Control
In the event of a Change in Control, the PBRS Plan shall remain in full force
and effect. Any modifications to or dissolution of the PBRS Plan by the
acquiring entity may only occur prospectively and will not affect entitlements,
awards or eligibility before the date of the Change in Control.


D. Plan Amendment/Modification/Termination
The Company retains the right to amend, modify, or terminate the PBRS Plan for
any reason and at any time on or before December 31 of the PBRS Plan Year, with
or without notice to Eligible Employees or any other person. No representative
of the Company or its subsidiaries has the authority to modify the terms of that
PBRS Plan without written consent of the Chief Human Resources Officer or his or
her designee.


E. Withholding
The Company may provide for the withholding from any benefits payable under the
PBRS Plan all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.


F. Section 409A of the Code
The Company intends that the PBRS Plan not violate any applicable provision of,
or result in any additional tax or penalty under, Section 409A of the Internal
Revenue Code of 1986 (the “Code”), as amended, and the regulations and guidance
thereunder (collectively, “Section 409A”) and that to the extent any provisions
of the PBRS Plan do not comply with Section 409A the Company will make such
changes as it deems reasonable in order to comply with Section 409A. In all
events, the provisions of CVS Health Corporation’s Universal 409A Definitions
Document are hereby incorporated by reference and, notwithstanding any other
provision of the Plan or any Award to the contrary, to the extent required to
avoid a violation of the applicable rules under Section 409A by reason of
Section 409A(a)(2)(B)(i) of the Code, payment of any amounts subject to Section
409A shall be delayed until the first business day of the seventh month
immediately following the date of termination of employment. For purposes of any
provision of the PBRS Plan providing for the payment of any amounts or benefits
in connection with a termination of employment, references to an Eligible
Employee’s “termination of employment” (and corollary terms) shall be construed
to refer to the Eligible Employee’s “separation from service” with the Company
as determined under Section 409A.


G. Request for Plan Interpretation
Any dispute or request for interpretation of any provision in the PBRS Plan must
be submitted to the appropriate Human Resources Business Partner by the Eligible
Employee or his or her manager in writing.


H. Compliance with Applicable Regulations
In order to be eligible to receive a PBRS Award under the PBRS Plan, a
Participant must comply with all applicable state and federal regulations and
Company policies.


I. Governing Law
The validity, construction and effect of the PBRS Plan, and any rules and
regulations under the Plan shall be determined in accordance with Delaware law,
without giving effect to principles of conflicts of laws, and applicable federal
law.


J. Recoupment
Except as may be specifically provided in the PBRS Award, each PBRS Award under
the PBRS Plan shall be subject to the terms of the Company’s Recoupment Policy
as it exists from time to time, which may require the Participant to immediately
repay to the Company the value of any pre-tax economic benefit that he or she
may derive under the PBRS Plan.







